The Attorney              General of Texas
                       June    26,    1979




Honorable Travis B. Bryan, III               Opinion No. NW-2 8
Brazos County District Attorney
P. 0. Box H86                                Re: Application of Open Meetings
Bryan, Texas 77801                           Act to a meeting of representa-
                                             tives     of several government
                                             entities.

Dear Mr. Bryan:

       You have asked for our opinion on the scope of the Texas Open
Meetings Act, article 6252-17, V.T.C.S. Your specific question involves a
meeting of several public officials to explore the possibility of consolidating
one or more functions of tax offices of Brazes County and the City of Bryan.
The meeting was attended by the county judge of Brazes County, one county
commissioner, the mayor of the City of Bryan, one city councilman, the
county tax assessor/collector,   the acting city tax assessor/collector and the
city finance director.      _

      You advise:

              [The] officials present did not constitute a quorum
           of either     the City Council of Bryan or the
           Commissioners’ Court of Brazos County. The meet-
           ing was held for the purpose of informal discussions
           on the above mentioned matter only and it was
           expected that after discussion those in attendance
           would merely report back to their respective govern-
           mental bodies for further discussion by the bodies
           and/or action.

               No official action was to have been taken at this
            meeting nor could any action have been taken due to
            the lack of a quorum of either governmental body in
            attendance.

      The Texas Open Meetings Act requires that, with certain exceptions,
all meetings of governmental bodies be open to the public. Section 1 of the
Act &fines both “meeting” and “governmental body.” It provides:




                              p.     84
                                                                                       .-      .




Honorable Travis 8. Bryan, Ill   -   Page Two        (NW-281



                  Sec. 1. As used in this Act:
                  (a) “Meeting” means any deliberation between a quorum        of
           members of a governmental body at which any public business         or
           public policy over which the governmental body has supervision      or
           control is discussed or considered, or at which any formal action    is
           taken.

                 . . . .

                 (cl “Governmental body” means . . . every Commissioners
           Court and city council in this state, and every deliberative body
           having rule-making or quasi-judicial     power and classified as a
           department, agency, or political subdivision of a county or city. . . .

       A quorum of neither the commissioners court nor the city council was present at this
meeting. There is no indication that there was an attempt to circumvent the provisions of
the Act by meeting in numbers less than a quorum as is prohibited by section 4(b).
 Accordingly, if the group Is covered by the Open Meetings Act it must be a “deliberative
body having rule-making or quasi-judicial power and classified as a department, agency, or
political subdivision of a county or city.” This portion of the statute was discussed in
Attorney General Opinion II-467 (1974). It indicated ,that rule-making authority is
legislative in nature and involves broad policy considerations.       Quasi-judicial power
involves the determination     of the rights of one or more parties under a general rule,
 regulation, ordinance or statute. From the facts you have presented, we believe it is clear
that the group did not have rule-making or quasi-judicial power. Accordingly, it is our
opinion that the meeting of these public officials was not within the scope of the Open
Meetings Act.

                                      SUMMARY

            A meeting of various public officials is not within the scope of the
            Texas Open Meetings Act where there is not a quorum of the city
            council or commissioners court where there is no intent to
            circumvent the provisions of the Act by meeting in numbers less
            than a quorum, and where the group does not have rule-making or
            quasi-judicial power.

                                                Very truly youfs,



                                                MARK       WHITE
                                      _’        Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                                           p.   85
Honorable Travis B. Bryan, 111 -   Page Three        (NW-2 8)



TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David 8. Brooks
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                         p.     86